Case 5:19-cv-05168-TLB Document 31                 Filed 10/31/19 Page 1 of 1 PageID #: 37178




                       IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                               FAYETTEVILLE DIVISION


   NORTHPORT HEALTH SERVICES OF
   ARKANSAS, LLC D/B/A SPRINGDALE
   HEALTH AND REHABILITATION CENTER,
   et. al.,

                                   Plaintiffs,                    Civil Action No.
                                                                  5:19-cv-05168-TLB
           v.

   UNITED STATES DEPARTMENT OF
   HEALTH AND HUMAN SERVICES, et. al.,

                                   Defendants.


                                   NOTICE OF APPEARANCE

      Matthew W.H. Wessler of the law firm Gupta Wessler PLLC enters an appearance as lead

counsel on behalf of the American Association for Justice, Arkansas Trial Lawyers Association,

and Consumer Voice as amici curiae, certifies that he is admitted to practice in this Court pro hac vice,

and requests that any and all correspondence, pleadings, and other filings be forwarded to the

address below.

      Dated: October 31, 2019                          Respectfully submitted,

                                                       /s/Matthew W.H. Wessler
                                                       MATTHEW W.H. WESSLER
                                                       (admitted pro hac vice)
                                                       GUPTA WESSLER PLLC
                                                       1900 L St NW, Suite 312
                                                       Washington DC, 20036
                                                       (202) 888-1741
                                                       matt@guptawessler.com

                                                       Counsel for American Association for Justice, Arkansas
                                                       Trial Lawyers Association, and Consumer Voice


                                                   1
